Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This final Office action is in response to applicant’s communication received on March 02, 2022, wherein claims 1-4, 6-11, 13-18, and 20 are currently pending.


Response to Arguments
Applicant's arguments have been fully considered but they are geared towards the newly added limitations and the newly amended claims. The newly added limitations and the newly amended claims are considered for the first time in the rejection below.

35 USC §101:
Applicant’s newly amended claims and the remarks presented have been considered but the amendments do no help overcome the 35 USC §101 rejection presented in the previous Office action.
The attrition rate is a mathematical concept. The newly added limitations for determining attrition and indicating the risk are just abstract concepts derived from data/information analysis/comparisons/etc., and using known abstract mathematical concepts. There is no technical improvement shown or discussed in the claims.  For example, determining risk of being understaffed based on attrition calculation is clearly a organizing human activities (a fundamental economic practice), and uses mathematical concepts and calculations to determine the risk (abstract – mathematical concept). The limitations of building the type of graph are foundationally mathematical. The graph-based model based on the abstract information (employee and organization information – note that the interactions are also human interactions) is based on mathematical modelling (using mathematical concepts/models/formulae/etc.,). The thresholds are mathematical information and data used in mathematical concepts. The overall concept is towards human-employee attrition and is clearly geared towards organizing human activities. The concept of influence rating and ratings being “above a threshold” are all mathematical concepts and mathematical information/data being used in those concepts to determine results (predictions/forecasting (“predictive turnover” as stated in  Applicant’s specification) – which are all mathematical concept and the report itself contain mathematical data calculated/determined by the mathematical concepts) from which abstract decisions are being made (note that “contribution” and influence” are all aspects organizing human activities – hence abstract ideas and abstract data).  One person having “influence” on another is a very old and very well understood quintessential abstract concept involving human actions and human nature.  The idea of whether a person will stay/leaves/reacts (in a job, place, room, group, etc.,) based on the “influence” of others is fundamentally embedded in abstract behavior of humans (behavioral science/psychology) – which is unpatenable subject matter.  To use known abstract types of data to predict the actions of humans (in general and in the fundamental economic practice of attrition rates in many industries) falls clearly in organizing human activities category and is hence unpatenable.  The current claims fall both in the abstract idea of organizing human activity and using abstract mathematical concepts to calculate predictions and results.  The use of general-purpose computers or computing devices are all extra-solution/post-solution activities and there is no actual improvement of any technology (no technical improvement) or solving any technical problem.  See Yanbin Yu vs. Apple Inc., 392 F. Supp. 3d 1096. The claimed configuration does not add sufficient substance to the underlying abstract idea—the generic hardware limitations of claim 1 merely serve as “a conduit for the abstract idea.” In re TLI Commc’ns, 823 F.3d at 612.
In more details, the core concepts of the claims continue to point to receive/obtain/gather information/data, data analysis to determine more data (compare and manipulate the abstract information/data – additionally involving using mathematical concepts/models/equations), and providing/displaying this determined information/data.  The claimed invention further uses mathematical steps to analyze and determine further data.  The attrition rate is a mathematical concept. The thresholds are mathematical information and data used in mathematical concepts.  The concept of influence rating and ratings being “above a threshold” are all mathematical concepts and mathematical information/data being used in those concepts to determine results (predictions/forecasting (“predictive turnover” as stated in  Applicant’s specification) – which are all mathematical concept and the report itself contain mathematical data calculated/determined by the mathematical concepts) from which abstract decisions are being made (note that “contribution” and influence” are all aspects organizing human activities – hence abstract ideas and abstract data).  One person having “influence” on another is a very old and very well understood quintessential abstract concept involving human actions and human nature.  The idea of whether a person will stay/leaves/reacts (in a job, place, room, group, etc.,) based on the “influence” of others is fundamentally embedded in abstract behavior of humans (behavioral science/psychology) – which is unpatenable subject matter.  To use known abstract types of data to predict the actions of humans (in general and in the fundamental economic practice of attrition rates in many industries) falls clearly in organizing human activities category and is hence unpatenable.  The current claims fall both in the abstract idea of organizing human activity and using abstract mathematical concepts to calculate predictions and results.  Applicant’s claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the information/data to generate more data (in the fundamental old concept of attrition of people in organizations – clearly in organizing human activities); and further geared towards mathematical relationships (as discussed in the claims and the specification). The information/data itself is also abstract as discussed above. The core of the inventive concept is just getting information, and manipulating and analyzing (comparing, determining, generating, etc.,) this data - which can be done by hand, done by a human mind, done manually, and ultimately fall in the category of organizing human activities (as human activities are actually being organized here).  The flow of Applicant’s data manipulation and analysis does not improve any technology but just organizes human activities in the abstract.  This is just comparing information/data and organizing/ information/data.  The manipulation of data/information also includes mathematical data and the analysis also uses mathematical concepts.  The use of generic computers and known general-purpose computing components/devices/etc., (which are generic computers and computing systems with known type of software), are all post-solution/extra-solution activities.
Based upon consideration of all of the relevant factors with respect to the current claims 1-4, 6-11, 13-18, and 20  as a whole the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and is further not integrated into a practical application.  Claims 1-4, 6-11, 13-18, and 20 (some amended with newly added limitations) are directed to gathering/acquiring/receiving information/data, analyzing and manipulating this information/data (comparing  and organizing information where many important steps using mathematically concepts/models), and further creating more abstract information/data to make data/information based decision, and generate more data/information for further general analysis and mathematical analysis (predicting/forecasting risk in attrition of employees/people/humans in organizations) – and then providing/displaying/using resulting information/data for human actions.  These claims are therefore directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc. the data to generate more data in the fundamental economic practice of human retention/attrition management – thus clearly organizing human activities; and further geared towards mathematical relationships/concepts/equations (as clearly stated in the claims and the specification). The claims represent the abstract idea of collecting information and comparing new and stored information and using rules to identify options; and further towards mathematical concepts. The idea of collecting/receiving/retrieving/etc., information/data, determin[ing] (also includes mathematical concepts), rat[ing], updat[ing], generat[ing], etc., (including limitations in the dependent claims), is an abstract concept the abstraction further similar to Versata Development Group, Inc. v. SAP America, Inc., 793 F.3d 1306, 115 U.S.P.Q.2d 1681 (Fed. Cir. 2015), TLI Communications LLC v. AV Automotive LLC, (Fed Cir. May 17, 2016), OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359, 115 U.S.P.Q.2d 1090 (Fed. Cir. 2015), Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), and Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014) all of whose claims were held ineligible.  The steps recited in the claims further merely employ known algorithmic/logic/mathematical relationships to manipulate existing information to generate additional information. The claimed invention also represents using mathematical algorithms/relationships to aggregate/generate data from combining datasets (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019).  As stated before, if a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
Additionally, the claims as a whole does not integrate the recited judicial exception into a practical application. It should be noted that a “claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Memorandum (2019 Subject Matter Guidance), Section 111(A)(2).  The U.S. Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption.” Alice, 573 U.S. at 216. However, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing preemption as the sole test for patent eligibility. As the courts have explained, “[t]he Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability,” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice, 573 U.S. at 216). And, although “preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Id. Moreover, “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the [Alice/Mayo] framework . . ., preemption concerns are fully addressed and made moot.” Id.; see also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015), cert, denied, 136 S. Ct. 701 (2015)(“[T]hat the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract.”).  Further, Appellant’s claims are different from those claims that the Courts have found to be patent eligible by virtue of reciting technological improvements to a computer system. See, e.g., DDR Holdings, 773 F.3d at 1249, 1257 (holding that claims reciting computer processor for serving “composite web page” were patent eligible because “the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks”); Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253, 1259 (Fed. Cir. 2017) (holding that claims directed to “an improved computer memory system” having many benefits were patent eligible).  In McRO1, the Federal Circuit concluded that the claim, when considered as a whole, was directed to a “technological improvement over the existing, manual 3-D animation techniques” through the “use [of] limited rules . . . specifically designed to achieve an improved technological result in conventional industry practice.” McRO, 837 F.3d at 1316 (McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1303 (Fed. Cir. 2016)).  Specifically, the Federal Circuit found that the claimed rules allowed computers to produce accurate and realistic lip synchronization and facial expressions in animated characters that previously could only be produced by human animators; and the rules were limiting because they defined morph weight sets as a function of phoneme sub-sequences. McRO, 837 F.3d at 1313.  The present situation is not like the one in McRO where computers had been unable to make certain subjective determinations, e.g., regarding morph weight and phoneme timings, which could only be made prior to the claimed invention by human animators. The Background section of one of the patents at issue in McRO, Rosenfeld (US Patent 6,307,576 B1; issued Oct. 23, 2001), includes a description of the admitted prior art method and the shortcomings associated with that prior method. See McRO, 837 F.3d at 1303-06. There is no comparable discussion in Appellant’s Specification or elsewhere of record.  Further, as the Federal Circuit has explained, a “claim for a new abstract idea is still an abstract idea.” Synopsis, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Even assuming the technique claimed was “[groundbreaking, innovative, or even brilliant,” that would not be enough for the claimed abstract idea to be patent eligible. See Ass ’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013). The claims further utilize computers, machines, software applications, processors, devices, networks, interfaces, databases, and other generic computing components without any improvement to the functioning of the devices themselves. See also Enflsh, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016) (“[W]e find it relevant to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea ... the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.”). The claims do not recite an additional element or elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. See Alice, 573 U.S. at 222 (“In holding that the process was patent ineligible, we rejected the argument that ‘implement[ing] a principle in some specific fashion’ will ‘automatically fal[l] within the patentable subject matter of § 101.”’ (Alterations in original) (quoting Parker v. Flook, 437 U.S. 584, 593 (1978))).  
To be a patent-eligible improvement to computer functionality, the courts have required the claims to be directed to an improvement in the functionality of the computer or network platform itself. In Ancora Techs. Inc. v. HTC America, Inc., for example, the CAFC held that claims directed to storing a verification structure in computer memory were directed to a non-abstract improvement in computer functionality because they improved computer security. 908 F.3d 1343, 1347–49 (Fed. Cir. 2018). The CAFC determined the claims addressed the “vulnerability of license authorization software to hacking” and were thus “directed to a solution to a computer-functionality problem.” Id. at 1349. Likewise, in Finjan, Inc. v. Blue Coat System, Inc., the CAFC held that claims to a “behavior-based virus scan” provided greater computer security and were thus directed to a patent eligible improvement in computer functionality. 879 F.3d 1299, 1304–06 (Fed. Cir. 2018). In Data Engine Techs. LLC v. Google LLC, the CAFC held patent eligible claims reciting “a specific method for navigating through three-dimensional electronic spreadsheets” because the claimed invention “improv[ed] computers’ functionality as a tool able to instantly access all parts of complex three-dimensional electronic spreadsheets.” 906 F.3d 999, 1007–08 (Fed. Cir. 2018); see also Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1359–63 (Fed. Cir. 2018) (holding patent eligible claims reciting an improved user interface for electronic devices that improved the efficiency of the electronic device, particularly those with small screens”). And in SRI Int’l, Inc. v. Cisco Sys. Inc., the CAFC held patent eligible claims directed to an improved method of network security “using network monitors to detect suspicious network activity…generating reports of that suspicious activity, and integrating those reports using hierarchical monitors.” 930 F.3d 1295, 1303 (Fed. Cir. 2019). The CAFC concluded that the “focus of the claims was on the specific asserted improvement in computer capabilities,” namely “providing a network defense system that monitors network traffic in real-time to automatically detect large-scale attacks.” Id. at 1303–04.
The CAFC has consistently stated that it is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. For example, in Affinity Labs. of Texas, LLC v. DIRECTV, LLC, the CAFC held that claims to a method of providing out-of-region access to regional broadcasts were directed to an abstract idea. 838 F.3d 1253, 1258 (Fed. Cir. 2016). The CAFC determined the claims were not a patent-eligible improvement in computer functionality because they simply used cellular telephones “as tools in the aid of a process focused on an abstract idea.” Id. at 1262; see also In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (holding ineligible claims reciting concrete physical components merely as “a generic environment in which to carry out the abstract idea of classifying and storing digital images in an organized manner”). Likewise, in Intellectual Ventures I LLC v. Capital One Bank (USA), the CAFC held that claims reciting a system for providing web pages tailored to an individual user were directed to an abstract idea. 792 F.3d 1363, 1369–70 (Fed. Cir. 2015). The CAFC held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible as an improvement to computer functionality. Id. at 1367, 1370; see also Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715–16 (Fed. Cir. 2014) (holding that displaying an advertisement in exchange for access to copyrighted material is an abstract idea). And in SAP Am., Inc. v. InvestPic, LLC, the CAFC held patent ineligible claims directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis.” 898 F.3d 1161, 1167–68 (Fed. Cir. 2018). The CAFC determined the claims were focused not on a physical-realm improvement to computers as tools but rather an improvement in wholly abstract ideas. Id. at 1168.   The CAFC has also held that improving a user’s experience while using a computer application is not, without more, sufficient to render the claims directed to an improvement in computer functionality. For example, in Trading Techs. I, the CAFC held patent ineligible claims directed to a computer-based method for facilitating the placement of a trader’s order. Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092–93 (Fed. Cir. 2019) (Trading Techs. I). Although the claimed display purportedly “assist[ed] traders in processing information more quickly,” the CAFC held that this purported improvement in user experience did not “improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.” Id.; see also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1381, 1384–85 (Fed. Cir. 2019) (Trading Techs. II) (holding that claims “focused on providing information to traders in a way that helps them process information more quickly” did not constitute a patent-eligible improvement to computer functionality).  In sum, “software can make non-abstract improvements to computer technology just as hardware improvements can.” Enfish, 822 F.3d at 1335. But to be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself. See, e.g., id. 1336–39; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257–59 (Fed. Cir. 2014).   In a recent CAFC decision, the CAFC held that “the claimed hardware configuration itself is not an advance and does not itself produce the asserted advance of enhancement of one image by another, which, as explained, is an abstract idea…[t]he claimed configuration does not add sufficient substance to the underlying abstract idea of enhancement—the generic hardware limitations of claim 1 merely serve as a “conduit for the abstract idea.” Yanbin Yu vs. Apple Inc., 392 F. Supp. 3d 1096 (citing Enfish v. TLI).  Thus, this inquiry “often turns on whether the claims focus on ‘the specific asserted improvement in computer capabilities…or, in-stead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’” Finjan, 879 F.3d at 1303 (quoting Enfish, 822 F.3d at 1335–36).  Against this background, Applicant’s claims are not directed to a practical application and are not patent eligible as they are only directed to attrition management regarding employees in an organization(s) by merely manipulating collected data/information in a fundamental economic practice (organizing human activities – abstract idea) where the manipulation of data is also simple mathematical in nature using mathematical parameter and mathematical concepts (abstract data).
Accordingly, the claims do not integrate the judicial exception into a practical application. See Memorandum, Section 111(A)(2) (Prong Two: If the Claim Recites a Judicial Exception, Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application). 
Furthermore, under step 2B, the recitations of the core inventive steps amount to little more than reciting that the computer system applies the abstract idea. These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application (for example, see Applicant’s specification at, for example, see Applicant’s specification at, for example, ¶¶ 0019-0020 [generic/high-level networks, processors, components, devices, computers, etc.,], 0042-0048 [general-purpose/generic computers, components, devices, etc.,]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP.  As stated in the most recent guidelines provided by the office, “Simply appending well-understood routines and conventional activities previously known to the industry, specifies a high level of generality…”  (2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). The elements in combination (or alone) do not provide any material drawn to something significantly more than the claimed method of organizing these known activities. The claims require no more than a generic computer to perform generic computer functions.  Additionally, the claims simply gather data and describe the data by reciting, very generally, steps or organizing information through mathematical relationships.  The steps further merely employ mathematical and abstract algorithmic/logic relationships/concepts to manipulate existing information to generate additional information.  Applicant's claimed steps represent activities that could be performed by a human but are simply performed on a general purpose computer and/or a general-purpose computing environment with generic computing components/device/etc., instead.  Applicant is directed to the following references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Gottschalk v. Benson.  The focus of the claims is on collecting information, manipulating and analyzing it (steps heavily though using mathematical concepts), and outputting certain results of the collections and analysis/calculations.  Information as such is intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003).  The Court of Appeals for the Federal Circuit (CAFC) have also treated analyzing information by steps people go through in their minds, or by mathematical algorithms as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010).  Here, the claims are clearly focused on the combination of those abstract-idea processes.  The advance they purport to make is a process of gathering and analyzing information of a specified content,  accessing/obtaining data, data analysis to determine more data, conducting/executing data manipulation and mathematical concepts, then providing/outputting/displaying the results, and not any particular assuredly inventive technology for performing those functions.  They are therefore directed to an abstract idea.
Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It should be noted the limitations of the current claims are performed by the generically recited computers.  The elements included in the claimed invention could, under broadest reasonable interpretation, be performed without a machine. The determining of employee attrition and attrition/retention management remains the same and is a very old concept and the well-known generic technology used to make predictions on employees/people. Applicant is directed to the following references: (1) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Gottschalk v. Benson.  Applicant is also directed to the recent CAFC decision Yanbin Yu vs. Apple Inc., 392 F. Supp. 3d 1096 where although the claimed camera had specific hardware requirements, the CAFC focused on the old and abstract idea (of producing a first image and a second image, producing a resultant digital image from said first digital image enhanced with said second digital image) and found the claim ineligible under §101.  In the instant Applicant’s application, the hardware is not even remotely as specific as in Yanbin Yu vs. Apple Inc., and the claims are clearly directed to an old and known abstract concept of attrition/retention management and predictions/forecasting.  The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The core limitations require no more than a generic computer to perform generic computer functions. see Alice Corp., 134 S. Ct. at 2360 and buySAFE, Inc. v. Google, Inc. 754 F.3d 1350, 1355 (and also please refer to “July 2015 Update: Subject Matter Eligibility, page 7” for a listing of computer functions found by the courts to be well-understood, routine and conventional and the 2019 Subject Matter Guidance Federal Register, Vol. 84, Vol. 4, January 07, 2019). It should be noted the limitations of the current claims are performed by the generically recited computers.  Limiting the claims to the particular environment of predicting/forecasting in attrition management of employees/people of organizations, without  more, insufficient to transform them into patent-eligible applications of the abstract idea at their core. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 610–11 (2010); Diamond v. Diehr, 450 U.S. 175, 191 (1981); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Merely gathering/selecting/acquiring information for collection, analysis (some using mathematical concepts/models), and displaying/providing does nothing significant to differentiate a process from ordinary mental/manual processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.  Simply requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users, by itself does not transform the otherwise-abstract processes of information collection and analysis. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application (for example, see Applicant’s specification at, for example, ¶¶ 0019-0020 [generic/high-level networks, processors, components, devices, computers, etc.,], 0042-0048 [general-purpose/generic computers, components, devices, etc.,]) and/or the specification of the cited art in the current/previous art rejection, the art cited on the PTO-892, and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. The claims at issue here do not require an arguably inventive device or technique for displaying information, unlike the claims at issue in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014) (at JMOL stage finding inventive concept in modification of conventional mechanics behind website display to produce dual-source integrated hybrid display). Nor do the claims here require an arguably inventive distribution of functionality within a network, thus distinguishing the claims at issue from those in Bascom, 2016 WL 3514158, at *6 (at pleading stage finding sufficient inventive concept in “the installation of a filtering tool at a specific location, remote from the end users, with customizable filtering features specific to each end user”).  The claims do not include any requirement for performing the claimed functions by use of anything but entirely conventional, generic technology. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims therefore do not state an arguably inventive concept in the realm of application of the information-based abstract ideas. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).



35 USC §103:
	Applicant’s arguments are geared to the newly added limitations in the newly amended claims. The newly added limitations and the amended claims are rejected for the first time in the rejection below.	



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining/receiving information/data, data analysis to determine more data (determining attrition rating, contribution rating, influence rating, etc., - significant steps using mathematical concepts (predictions)), and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data. As stated above, the attrition rate is a mathematical concept. The newly added limitations for determining attrition and indicating the risk are just abstract concepts derived from data/information analysis/comparisons/etc., and using known abstract mathematical concepts. There is no technical improvement shown or discussed in the claims.  For example, determining risk of being understaffed based on attrition calculation is clearly a organizing human activities (a fundamental economic practice), and uses mathematical concepts and calculations to determine the risk (abstract – mathematical concept). The limitations of building the type of graph are foundationally mathematical. The graph-based model based on the abstract information (employee and organization information – note that the interactions are also human interactions) is based on mathematical modelling (using mathematical concepts/models/formulae/etc.,). The thresholds are mathematical information and data used in mathematical concepts. The overall concept is towards human-employee attrition and is clearly geared towards organizing human activities. The concept of influence rating and ratings being “above a threshold” are all mathematical concepts and mathematical information/data being used in those concepts to determine results (predictions/forecasting (“predictive turnover” as stated in  Applicant’s specification) – which are all mathematical concept and the report itself contain mathematical data calculated/determined by the mathematical concepts) from which abstract decisions are being made (note that “contribution” and influence” are all aspects organizing human activities – hence abstract ideas and abstract data).  One person having “influence” on another is a very old and very well understood quintessential abstract concept involving human actions and human nature.  The idea of whether a person will stay/leaves/reacts (in a job, place, room, group, etc.,) based on the “influence” of others is fundamentally embedded in abstract behavior of humans (behavioral science/psychology) – which is unpatenable subject matter.  To use known abstract types of data to predict the actions of humans (in general and in the fundamental economic practice of attrition rates in many industries) falls clearly in organizing human activities category and is hence unpatenable.  The current claims fall both in the abstract idea of organizing human activity and using abstract mathematical concepts to calculate predictions and results. These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of retrieving, by one or more processors, information regarding a plurality of employees of an organization; determining, by the one or more processors, an attrition rating for each of the plurality of employees; determining, by the one or more processors, a contribution rating for each of the plurality of employees; determining, by the one or more processors, an influence rating for each of the plurality of employees; generating, by the one or more processors, a graph-based model based on the information regarding the plurality of employees of the organization, wherein the graph-based model includes nodes representing one or more of the plurality of employees and paths representing interactions among the one or more of the plurality of employees; responsive to a determination that the attrition rating for a first employee is above a predetermined threshold, updating, by the one or more processors, the attrition rating for each employee connected to the first employee via one or more paths in the graph-based model ; and generating, by the one or more processors, a predicted attrition report for the plurality of employees based, at least in part, on the attrition rating, the contribution rating, and the influence rating for each of the plurality of employees, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “computers” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs),” “storage medium/media”, etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computers” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs),” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “computers” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs),” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “computers” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs),” “storage medium/media”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve a fundamental practice or abstract process (e.g. mathematical steps) by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform a fundamental economic practice and mathematical concepts involving simple information exchange. Carrying out fundamental economic practices and mathematical concepts involving simple information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0019-0020 [generic/high-level networks, processors, components, devices, computers, etc.,], 0042-0048 [general-purpose/generic computers, components, devices, etc.,]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea. The dependent claims 2-4 and 6-7 further also recite (while listing additional abstract information/data) obtaining/receiving information/data, data analysis to determine more data (determining attrition rating, contribution rating, influence rating, etc., - significant steps using mathematical concepts (predictions)), and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of (claim 2) wherein the attrition rating for each of the plurality of employees is based, at least in part, on one or more of the following information regarding the plurality of employees: (i) current band, grade or step within the organization, (ii) joining band or grade, (iii) date of joining, (iv) work and education experience, (v) current assignment in the organization, and (vi) employee type (abstract information listed to use in the mathematical model/concepts for predictions - further define the independent claims and merely narrow the described abstract idea and providing mathematical information/data); (claim 3) wherein the contribution rating for each of the plurality of employees is based, at least in part, on one or more of the following information regarding the plurality of employees: (i) profit or revenue contribution of each employee or (ii) position or responsibilities of the employee (abstract information listed to use in the mathematical model/concepts for predictions - further define the independent claims and merely narrow the described abstract idea and providing mathematical information/data; directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships); (claim 4) wherein the influence rating for each of the plurality of employees is based, at least in part, on one or more of the following information regarding the plurality of employees: (i) followers in a social network or forum, (ii) publications or articles created by an employee, (iii) publications or articles mentioning the employee, and (iv) impact the employee has within the organization (abstract information listed to use in the mathematical model/concepts for predictions - further define the independent claims and merely narrow the described abstract idea and providing mathematical information/data; directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships); (claim 6) wherein the influence rating for each of the plurality of employees is based, at least in part, on an importance of tasks performed by the plurality of employees (abstract information non-functional and non-technical descriptive material – further define the independent claims and merely narrow the described abstract idea; directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships); (claim 7) wherein the attrition rating for an employee is based on sentiment analysis of one or more messages made by the employee (abstract information listed to use in the mathematical model/concepts for predictions - further define the independent claims and merely narrow the described abstract idea and providing mathematical information/data; directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships), under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “computers” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs),” “storage medium/media”, etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computers” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs),” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “computers” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs),” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “computers” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs),” “storage medium/media”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve a fundamental practice or abstract process (e.g. mathematical steps) by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform a fundamental economic practice and mathematical concepts involving simple information exchange. Carrying out fundamental economic practices and mathematical concepts involving simple information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0019-0020 [generic/high-level networks, processors, components, devices, computers, etc.,], 0042-0048 [general-purpose/generic computers, components, devices, etc.,]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).
  

As per dependent claims 9-11 and 13-14, claims 9-11 and 13-14 disclose substantially similar limitations as claims 2-4 and 6-7 above; and therefore claims 9-11 and 13-14 are rejected under the same rationale and reasoning as presented above for claims 24 and 6-7.
As per dependent claims 16-18 and 20, claims 16-18 and 20 disclose substantially similar limitations as claims 2-4 and 6-7 above; and therefore claims 16-18 and 20 are rejected under the same rationale and reasoning as presented above for claims 2-4 and 6-7.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 6-11, 13-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qamar et al., (US 2015/0269244) in view of Fulton, (US 2016/0232217), further in view of Gupta et al., (US 2019/0102741).
As per claim 1, Qamar discloses a method comprising:
retrieving, by one or more processors, information regarding a plurality of employees of an organization (¶¶ 0004-0006 [information and factors associated with…employees…organization], 0008 [organization data which includes employee information], 0012, 0045-0050 [employee at the organization…employee attributes]);
determining, by the one or more processors, an attrition rating for each of the plurality of employees; determining, by the one or more processors, a contribution rating for each of the plurality of employees; determining, by the one or more processors, an influence rating for each of the plurality of employees (¶¶ 0002 [reduce attrition], 0004-0010 [organization…employee-retention…companies…determine…employee valuation…analyzing multiple components associated with employee value and retention risk…calculates a performance metric for an employee based on the organization data…organization data may include: tenure of the employee at the organization, compensation of the employee, satisfaction scores associated with the employee, skills of the employee, a supervisor of the employee, a colleague of the employee, interaction among employees of the organization, and/or operations information of the organization.  Additionally, the performance metric may include: revenue associated with the employee, productivity of the employee, overtime worked by the employee, adherence of the employee to a schedule, attendance of the employee, a number of employees that interact with the employee, activity of the employee, and/or satisfaction scores associated with the employee], 0012 [performance metric of multiple employees of the organization], 0045-0050 [performance metric…determine retention risk… the organization data may include: tenure of the employee at the organization (such as the hire date), attendance of the employee (such as how often the employee is sick or late for work), compensation of the employee, satisfaction scores associated with the employee (such as rankings provided by a customer, a manager or other employees, a trainer or coach, etc.), skills of the employee, a supervisor of the employee, a colleague of the employee, interaction among employees of the organization (such as email, telephone calls or text messages among the employees), metadata about the employee (such as educational or work experience attributes), and/or operations information of the organization (such as products or services that are fabricated or sold as a function of time)… assess the influence of the employee in at least a subset of the organization based on the number of times the employee is included in the address list of emails or text messages, or the number of times other employees call the employee.  In particular, the performance metric may use a social graph to map the interactions among employees of the organization], 0059-0065 [reduce attrition], 0066-0070 [employee…contribution], 0253-0254 [insight extraction…employment attrition and risk prediction models…predictors]);
generating, by one or more processors, nodes and edges and states a graph-based model based on the information regarding the plurality of employees of the organization, wherein the graph-based model includes nodes representing one or more of the plurality of employees and paths representing interactions among the one or more of the plurality of employees (¶ 0050 [assess the influence of the employee in at least a subset of the organization based on the number of times the employee is included in the address list of emails or text messages, or the number of times other employees call the employee…metric…use a social graph to map the interactions among employees of the organization, and central nodes…with lots of edges], 0256, 0268);
responsive to a determination that the attrition rating for a first employee is above a predetermined threshold, updating, by the one or more processors, the attrition rating for each employee of a group of employees impacted by the first employee based, at least in part, on the influence rating for the first employee (Qamar is in the field of retaining talented employees and predicted attrition (using mathematical concepts in those predictions) (see Abstract ¶¶ 0002 and 0005-0007).  Qamar in paragraphs 0008 and 0049 discusses that information/data such as, among others, the “supervisor of the employee,” “colleague of the employee,” and “interactions among employee (including the number of employees interacting with each other)” are taken into consideration for predicting retention and attrition.   Supervisors and colleagues are also employees within organization and the “interactions” with other employees include the “group of employees” (as claimed).  Qamar discusses as an example the impact of other employees (supervisors, colleagues, and interactions themselves) as having an effect on attrition rates for each employee within an organization.  The concepts in Qamar are applied to every employee in an organization to predict whether an employee (each employee rated within a group of employees) will stay or leave and then determine overall attrition rates based on getting individual information/data (see Qamar ¶¶ 0010-0011).  Qamar is clearly stating that other employees of the organization do have an effect on attrition rating for an employee based on impact from other employees within an organization.  Qamar further discloses higher level “supervisors,” “trainer or coach,” and “manager” of employees having an impact on individual employees (where the “supervisors,” “trainer or coach,” and “manager” are also managers but are higher in rankings and higher attrition rates due to their tenure) (see ¶¶ 0008 [also discussing tenure and other employees impact], 0049-0050).  Qamar’s paragraph 0050 even states “social graph to map the interactions among employees of the organization,” paragraph 0051 states that an employee’s performance can be “relative to a mean performance metric of multiple employees of the organization.,” and paragraph 0052 states “determines retention risk for the employee based at least on the organization data…retention of employees by competitors of the organization…activity of the employee on a social network.”  Hence Applicant wrongly assumes “silent regarding the updating or adjustment of other employees’ attrition ratings” (see Applicant’s Arguments/Remarks page 9) since every employees’ attrition rating is being calculated within an organization and other employees of competitor organization (still falls under Applicant’s “group” of employees) and set against each other and then the overall attrition rating is determined. The “supervisors,” “trainer or coach,” and “manager” are employees with attrition rating above a threshold with longer tenures – note that the Applicant does not clearly and specifically defines/discusses in the specification or the claims what “attrition rating above a predetermined threshold” means, what it is, and how it is determined/calculated/etc., - leaving the term very broad.  Additionally, paragraphs 0053-0055 of Qamar discloses “retention risk…second derivative…one or more individuals who have similar education or work experience as the employee…peaks in retention risk exceeding a threshold.” Qamar further discloses “calculating and determining operations…repeated for multiple employees in the organization, and the calculated performance metrics and the determined retention risks for subsets of the employees may be aggregated…[t]he aggregated employees may correspond to: a group in the organization (such as a department), a supervisor  of the employees, a location, employees having an attribute (such as a job title, an educational background or skill set), a time interval (such as one week, a month, six months, a year, etc.)…aggregation operation may reduce noise in the results, and may allow the analysis technique to provide actionable feedback on trends in different subsets of the organization…combination of the calculated performance metric, the determined retention risk, the retention suggestion and/or the cost-benefit analysis may provide…information with which to make informed decisions about managing the employees of the organization, thereby allowing the organization to reduce attrition and the associated retention cost…how best to intervene to prevent the loss of valuable employees” (¶¶ 0056-0059).  Qamar’s analysis discloses “clustering analysis involves a range of k values, the clustering analysis is repeated N times (where N is an integer), and the determined natural groups may have a k value with minimum values of the error metric over the range of k values…identified predictors may be associated with at least natural groupings having a centroid separation exceeding a threshold value (where the predictors are retention predictors)…retention data for individuals in an organization (such as a company) and a set of potential predictors for retention are analyzed to generate Kaplan-Meier estimator curves…determine natural groupings of Kaplan-Meier estimator curves…retention data may include, as a function of time, retention probabilities that the individuals remain in functions in an organization and a set of potential predictors for the retention probabilities…the predictors for retention in the set of potential predictors are identified based on the determined natural groupings”  (see Qamar ¶¶ 0105-0109) and “identifies the predictors for retention of the individuals based on the determined natural groupings (operation 1016)…the identified predictors may be associated with at least natural groupings having a centroid separation exceeding a threshold value” (see Qamar ¶¶ 0113-0117).  It is clear that employees are compared to each other and each employee’s attrition rating is calculated and the impact is compared and seen to determine valuable employees that the organization wants to keep and what steps the organization must take to keep retain key employees (¶ 0059).  Paragraph 0066-0067 also discusses heat maps of employees and their values and flight-risk so as to retain the talent that “drives the most value”); and
generating, by the one or more processors, a predicted attrition report for the plurality of employees based, at least in part, on the attrition rating, the contribution rating, and the influence rating for each of the plurality of employees (Abstract [predictors for retention are analyzed]; ¶¶ 0006-0010 [analyzing multiple components associated with employee value and retention risk…calculates a performance metric for an employee based on the organization data…calculating the performance metric and/or determining the retention risk involves variance decomposition to select factors in the organization data, determine their impact, and to order or cluster the factors in regression models.  Accordingly, the present disclosure includes computer-based techniques for analyzing employee retention probabilities.  Some embodiments of the present disclosure relate to a computer-based technique for analyzing employee retention probabilities by performing clustering analysis… multiple employees in the organization, and the calculated performance metrics and the determined retention risks for subsets of the employees are aggregated and provided.  The aggregated employees may correspond to: a group in the organization, a supervisor, a location, employees having an attribute, a time interval], 0045-0055 [analyzing employee value and retention risk…calculate a performance metric and to determine retention risk…data may include: tenure of the employee at the organization (such as the hire date), attendance of the employee (such as how often the employee is sick or late for work), compensation of the employee, satisfaction scores associated with the employee (such as rankings provided by a customer, a manager or other employees, a trainer or coach, etc.), skills of the employee, a supervisor of the employee, a colleague of the employee, interaction among employees of the organization (such as email, telephone calls or text messages among the employees), metadata about the employee (such as educational or work experience attributes), and/or operations information of the organization…performance metric may include: revenue associated with the employee, productivity of the employee, overtime worked by the employee, adherence of the employee to a schedule, attendance of the employee, a number of employees that interact with the employee, activity of the employee (such as words typed per minute or keystrokes on user interface), and/or satisfaction scores associated with the employee…assess the influence of the employee in at least a subset of the organization based on the number of times the employee is included in the address list of emails or text messages, or the number of times other employees call the employee…use a social graph to map the interactions among employees of the organization…activity of the employee on a social network (influence)], 0059-0065 [reduce attrition], 0066-0070 [retention risk], 0253-0254 [insight extraction…employment attrition and risk prediction models…predictors]),
program instructions to determine an impact rating for impact on business organization/functions of an organization based on the updated attrition rating for each employee associated with the organization and business functions; and responsive to the impact rating indicating that the at least one project is at risk of being understaffed, indicating that the at least one organizational/function is at risk of being understaffed (¶¶ 0045-0046 [analyzing...retention risk…organization data…calculating employees’ values and retention risks], 0129-0130 [cumulative attrition impact…on…employees…associated financial impact (impact due to attrition) of this attrition…analysis…entire dataset…particular location…department and/or job type (e.g. sales)…display cumulative impact…make informed decisions], 0161 [impact of agent departure], 0227 [discusses analysis techniques and prediction models – estimator for employee retention], see also 0004 [impact regarding losing employees], 0007 [determine retention risk – see also 0009-0013], 0058-0059 [discusses types of impact – costs, etc., - and prevent loss of employees due to impact of the loss by determining risk], 0021-0024 [employee value and retention risk]).
Although Qamar discloses all of Applicant’s above limitations, Qamar discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Qamar to show Applicant’s claimed concept as each of those embodiments are taught by Qamar itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Qamar itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems; and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Qamar discloses nodes and edges and states a graph-based model based on the information regarding the plurality of employees of the organization, wherein the graph-based model includes nodes representing one or more of the plurality of employees and paths representing interactions among the one or more of the plurality of employees; and also employee of a group of employees impacted by the first employee based, at least in part, on the influence (see citations above), Qamar does not explicitly each employee connected to the first employee via one or more paths in the graph-based model.
Analogous art Fulton discloses each employee connected to the first employee via one or more paths in the graph-based model (figs. 7 [clearly see each employee connected to the first employee format], 8; ¶¶ 0061 [graphically displaying organization information 104 identified in database 108 using nodes 220 in graphical user interface 113 on the display system 118. Viewer 110 also may graphically display links 222 between nodes 220 to graphically indicate the relationships between nodes 220 that are graphically displayed in graphical user interface 113 on display system], 0095-0096 [nodes 704 and links…[n]odes 704 represent employees in organizational chart 702…[l]inks 706 represent the relationships between the nodes], 0109-0110, 0140 [retention activities]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Qamar each employee connected to the first employee via one or more paths in the graph-based model as taught by analogous art Fulton in order to graphically see the connections of employees in an organization and determine efficiently predict attrition/retention employees and take appropriate steps since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (KSR-G/TSM). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
Although Qamar discloses projects can get impacted (see citations above and also see ¶¶ 0002), neither Qamar not Fulton explicitly state impact rating for at least one project. Additionally, although Qamar does indicate risks of understaffed and the impact of employee leaving on an organization and functions/units/etc., (see citations above), neither Qamar nor Fulton explicitly state an alert indicating that the at least one project at risk of being understaffed.
Analogous art Gupta discloses impact rating for at least one project and an alert indicating that the at least one project at risk of being understaffed (¶¶ 0002 [projects and tasks…require staffing…risks created by employee movement], 0004, 0023-0025 [gaps…headcount…attrition…projects…gap analysis…results…notifications generated by subsystem], 0027 [projects…project level goals and objectives (are affected by)…weights…availability…attrition and employee (movement)], 0028 [model…to predict…success of a given project…sufficient employees are not available], 0038 [impact on projects based on employees], 0041-0042 [notification subsystem…gaps above a certain threshold…sufficient to generate a notification which may be sent via short message service (SMS) messaging using natural language generation to users that are configured to receive such notifications (alert)…GUI for users to view gap analysis…to avoid being short-staffed], 0052-0053 [multi-dimensional temporal model…how short-staffed…user interface…visual depiction…man-power needed…for a project], 0056-0058 [notification indicates that there is a 23% risk of a shortfall of welders…11% risk of a shortfall of machinists…table 425 may provide further information about the notifications…the first row entry in table 425 indicates that the project impacted…indicates that the 23% risk is due to attrition…table highlighted red…notification (alert)]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Qamar in view of Fulton impact rating for at least one project and an alert indicating that the at least one project at risk of being understaffed as taught by analogous art Gupta in order to to determine the impact on the organization from a project level up and to visualize the impact and get notified so as to take appropriate steps since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (KSR-G/TSM). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


As per claim 8, claim 8 discloses substantially similar limitations as claim 1 above; and therefore claim 8 is rejected under the same rationale and reasoning as presented above for claim 1.
As per claim 15, claim 15 discloses substantially similar limitations as claim 1 above; and therefore claim 15 is rejected under the same rationale and reasoning as presented above for claim 1.


As per claim 2, Qamar discloses the method of claim 1, wherein the attrition rating for each of the plurality of employees is based, at least in part, on one or more of the following information regarding the plurality of employees: (i) current band, grade or step within the organization, (ii) joining band or grade, (iii) date of joining, (iv) work and education experience, (v) current assignment in the organization, and (vi) employee type (¶¶ 0045-0055 [performance metric…determine retention risk… the organization data may include: tenure of the employee at the organization (such as the hire date), attendance of the employee (such as how often the employee is sick or late for work), compensation of the employee, satisfaction scores associated with the employee (such as rankings provided by a customer, a manager or other employees, a trainer or coach, etc.), skills of the employee, a supervisor of the employee, a colleague of the employee, interaction among employees of the organization (such as email, telephone calls or text messages among the employees), metadata about the employee (such as educational or work experience attributes), and/or operations information of the organization (such as products or services that are fabricated or sold as a function of time)…education…work experience], 0058-0065, 0111-0115, 0220-0227, 0254-0258 [hire date]).
As per claim 3, Qamar discloses the method of claim 1, wherein the contribution rating for each of the plurality of employees is based, at least in part, on one or more of the following information regarding the plurality of employees: (i) profit or revenue contribution of each employee or (ii) position or responsibilities of the employee (¶¶ 0004 [impact on profits], 0045-0055 [revenue, profits, and employee work, responsibilities, and rank/position is disclosed], 0058-0065 [work responsibilities], 0111-0115).
As per claim 4, Qamar discloses the method of claim 1, wherein the influence rating for each of the plurality of employees is based, at least in part, on one or more of the following information regarding the plurality of employees: (i) followers in a social network or forum, (ii) publications or articles created by an employee, (iii) publications or articles mentioning the employee, and (iv) impact the employee has within the organization (¶¶ 0011 [activity of the employees on a social network], 0045-0055 [performance metric…determine retention risk… the organization data may include: tenure of the employee at the organization (such as the hire date), attendance of the employee (such as how often the employee is sick or late for work), compensation of the employee, satisfaction scores associated with the employee (such as rankings provided by a customer, a manager or other employees, a trainer or coach, etc.), skills of the employee, a supervisor of the employee, a colleague of the employee, interaction among employees of the organization (such as email, telephone calls or text messages among the employees), metadata about the employee (such as educational or work experience attributes), and/or operations information of the organization (such as products or services that are fabricated or sold as a function of time)…calculates a performance metric for an employee based at least on the organization data (operation 114).  Additionally, the computer system may store the calculated performance metric…performance metric may include: revenue associated with the employee, productivity of the employee, overtime worked by the employee, adherence of the employee to a schedule, attendance of the employee, a number of employees that interact with the employee, activity of the employee (such as words typed per minute or keystrokes on user interface), and/or satisfaction scores associated with the employee (rankings provided by a customer, a manager or other employees, a trainer or coach, etc.)…assess the influence of the employee in at least a subset of the organization based on the number of times the employee is included in the address list of emails or text messages, or the number of times other employees call the employee.  In particular, the performance metric may use a social graph to map the interactions among employees of the organization, and central nodes…employee activities on social network], 0111-0115, 0220-0027, 0254-0256).
As per claim 6, Qamar discloses the method of claim 1, wherein the influence rating for each of the plurality of employees is based, at least in part, on an importance of tasks performed by the plurality of employees (¶¶ 0008-0010 [retention risk…determine…impact…multiple employees…retention risks for subsets of the employees are aggregated], 0045-0055 [cost-benefit analysis…employee productivity…satisfaction scores associated with the employee (such as rankings provided by a customer, a manager or other employees, a trainer or coach, etc.), skills of the employee, a supervisor of the employee, a colleague of the employee, interaction among employees of the organization (such as email, telephone calls or text messages among the employees), metadata about the employee (such as educational or work experience attributes), and/or operations information of the organization (such as products or services that are fabricated or sold as a function of time)…a number of employees that interact with the employee, activity of the employee…assess the influence of the employee], 0060-0070, 0082-0085 [discusses the tasks performed and job type and importance of the tasks and if employee is rated highly in the job or tasks], 0111-0115 [predictors for retention]).
As per claim 7, Qamar discloses the method of claim 1, wherein the attrition rating for an employee is based on sentiment analysis of one or more messages made by the employee (¶¶ 0225-0227 [employees…sentiment-analysis], 0246-0247 [psychometry…psychometric-testing…psychometric techniques], 0250, 0253-0254 [insight extraction…employment attrition and risk prediction models…predictors…sentiment analysis], 0045-0055 [ analyzing employee value and retention risk…risk of leaving…satisfaction scores…data about employee…attributes], 0060-0070, 0080-0090, 0111-0121).


As per claims 9-11 and 13-14, claims 9-11 and 13-14 disclose substantially similar limitations as claims 2-4 and 6-7 above; and therefore claims 9-11 and 13-14 are rejected under the same rationale and reasoning as presented above for claims 24 and 6-7.
As per claims 16-18 and 20, claims 16-18 and 20 disclose substantially similar limitations as claims 2-4 and 6-7 above; and therefore claims 16-18 and 20 are rejected under the same rationale and reasoning as presented above for claims 2-4 and 6-7.

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the pertinent prior art is as follows:
Mitchell, Terence R., Brooks C. Holtom, and Thomas W. Lee. "How to keep your best employees: Developing an effective retention policy." Academy of Management Perspectives 15.4 (2001): 96-108:  Discusses retaining key employees and managing turnover and retention.
Mobley, W. H., et al. "Review and Conceptual Analysis of the Employee Turnover Process." Psychological Bulletin 86.3 (1979): 493-522: A conceptual model is presented that suggests a need to distinguish between satisfaction (present oriented) and attraction/expected utility (future oriented) for both the present role and alternative roles, a need to consider nonwork values and nonwork consequences of turnover behavior as well as contractual constraints, and a potential mechanism for integrating aggregate-level research findings into an individual-level model of the turnover process.
Liang et al., (US 2020/0050984): Identifying datasets predictive of potential resource attrition is disclosed. Discusses building a digital resource attrition model that produces an indicator related to whether an employee would be disassociated from an employer within a certain period of time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683